United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1001
Issued: August 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2015 appellant filed a timely appeal from a November 26, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a back injury in
the performance of duty.
FACTUAL HISTORY
On July 23, 2014 appellant, then a 45-year-old tractor trailer operator, filed a traumatic
injury claim alleging that on July 15, 2014 he injured his back as a result of “truck vibration and
parking lot surface.” Tim Brooks, appellant’s supervisor, noted on the Form CA-1 that appellant
1

5 U.S.C. §§ 8101-8193.

was injured in the performance of duty. In controversion of continuation of pay he contended
that appellant’s injury was recurring. Mr. Brooks noted that he somewhat agreed with the facts
about the injury as described by appellant. Appellant stopped work on July 16, 2014 and
returned to work on July 21, 2014.
By letter dated July 29, 2014, OWCP advised appellant of the type of factual and medical
evidence needed to establish his claim. It indicated that the evidence was not sufficient to
establish that he experienced the incident or employment factor alleged to have caused the
injury. OWCP specifically requested that appellant substantiate the factual elements of his claim
and respond to a questionnaire.
Appellant submitted a July 16, 2014 work excuse note from a health care provider with
an illegible signature who noted he could return to work on July 19, 2014 without restrictions.
On August 7, 2014 he was treated by Dr. Gary P. Cram, Jr., a Board-certified neurologist, for
progressively worse neck and back pain with numbness in his left arm. Dr. Cram noted
appellant’s neck, back, right leg, thigh, and calf symptoms were consistent with his old L5
radiculopathy. He noted magnetic resonance imaging (MRI) scans in 2012 revealed significant
spondylitis disease and cervical stenosis at C3-4. Dr. Cram noted the physical examination
revealed significant pain-limited weakness. In reports dated August 7 to 20, 2014, he noted
appellant’s pain continued to progress in his back, radiating down the right lateral, posterior
thigh, lateral calf top of his foot and the big toe. X-rays showed progression of the disc disease
at L4-5, recurrent disc herniation at L4-5 causing stenosis of thecal sac, right L5 compression,
severe modic changes, collapse of disc space, angulation, kyphosis, discogenic changes in the
endplates, marked facet arthropathy, and degenerative charges in the facet joints. Dr. Cram
recommended decompression, discectomy, and fusion at that level. An August 14, 2014 MRI
scan revealed central and rightward recurrent disc extrusion, L4 and L5 nerve root impingement,
moderate canal stenosis. An August 14, 2014 cervical spine MRI scan showed broad-based disc
protrusion and osteophyte ridging at C3-4 and mild bilateral foraminal encroachment. An
attending physician’s report from Dr. Cram dated August 19, 2014 diagnosed herniated lumbar
disc with cervical radiculopathy. He noted appellant was totally disabled from August 7 to
November 24, 2014. An August 20, 2014 duty status report from Dr. Cram noted clinical
findings of herniated lumbar disc and note appellant was totally disabled.
In a decision dated September 5, 2014, OWCP denied appellant’s claim, finding that the
evidence did not support that the injury or events occurred as alleged.
In an appeal request form dated September 22, 2014, appellant requested reconsideration.
In a September 17, 2014 statement, he noted he was a tractor trailer operator for 17 years.
Appellant noted that “on or around July 15, 2014, I recently had another accident on the yard in
which caused me sharp pain in my lower back and caused my left arm to swell up.” He noted
driving his unit and hitting a bump around dock 63 which caused his truck to vibrate and bounce
jarring his low back. Appellant noted the yard had bumps, holes, cracks, and crevices which are
unavoidable when operating units in the yard.
Appellant submitted an August 25, 2014 report from Dr. Sharon A. Wolters, a Boardcertified family practitioner, who treated appellant on July 3, 2014 for chest pain. Dr. Wolters
noted a cardiac stress test was normal and attributed his symptoms to his work-related back

2

issues. In a September 10, 2014 operative report, Dr. Cram performed a redo of a decompressive
lumbar laminectomy and medial fasciectomies and radical foraminotomies of the L4 and L5
nerve roots at L4-5, posterior lumbar interbody fusion, and posterior lateral arthrodesis at L4-5.
He diagnosed degenerative disease, recurrent herniated nucleus pulposus, severe lumbar spinal
stenosis and severe foraminal stenosis of the L4 and L5 nerve roots. In duty status reports dated
September 23 and October 16, 2014, Dr. Cram noted that appellant was status post lumbar fusion
and could not work. Appellant submitted physical therapy notes from September 12, 2014.
In a decision dated November 26, 2014, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury.”2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another.
The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.4 In some traumatic injury cases this
component can be established by an employee’s uncontroverted statement on the Form CA-1.5
An alleged work incident does not have to be confirmed by eyewitnesses in order to establish
that an employee sustained an injury in the performance of duty, but the employee’s statement
must be consistent with the surrounding facts and circumstances and her subsequent course of
action.6 A consistent history of the injury as reported on medical reports, to the claimant’s
supervisor and on the notice of injury can also be evidence of the occurrence of the incident.7
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Daniel J. Overfield, 42 ECAB 718, 721 (1991).

4

Supra note 2.

5

John J. Carlone, 41 ECAB 354 (1989).

6

Rex A. Lenk, 35 ECAB 253, 255 (1983).

7

Id. at 255-56.

3

determining whether a prima facie case has been established.8 Although an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence,9 an employee has
not met this burden when there are inconsistencies in the evidence such as to cast serious doubt
upon the validity of the claim.10
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence. To establish a causal relationship
between the condition, as well as any attendant disability, claimed and the employment event or
incident, the employee must submit rationalized medical opinion evidence, based on a complete
factual and medical background, supporting such a causal relationship.11
ANALYSIS
In the present case, appellant, worked as a tractor trailer operator and filed a traumatic
injury claim. He alleged that on or about July 15, 2014 he injured his back as a result of “truck
vibration and parking lot surface.” However, the Board notes inconsistencies in the evidence
which cast serious doubt upon the validity of the claim. The Board finds that the claimed
employment incident did not occur as alleged.
Appellant submitted differing statements regarding how his low back injury occurred.
He initially stated on the Form CA-1 signed on July 23, 2014, that on July 15, 2014 he injured
his back as a result of his truck vibrating while on the employing establishment parking lot
surface. In a statement dated September 17, 2014, appellant related that “on or around July 15,
2014, I recently had another accident on the yard in which caused me sharp pain in my lower
back and caused my left arm to swell up.” He noted driving his unit and that he hit a bump
around dock 63 which caused his truck to vibrate and bounce jarring his low back. Appellant
noted the yard currently has bumps, holes, cracks, and crevices which are unavoidable when
operating units in the yard. He did not explain the discrepancy between the two histories of
injury that he provided.
The medical evidence submitted did not provide a history of injury. A July 16, 2014
work excuse note from an unidentified health care provider noted that appellant could return to
work on July 19, 2014 without restrictions but the provider did not provide a history of injury.
Likewise, reports from Dr. Cram failed to provide a history of injury on July 15, 2014. Under
these circumstances, the lack of confirmation of the claimed incident and inconsistencies about
the manner of how he was injured cast serious doubt upon the validity of the claim.
Additionally, there are no contemporaneous statements from persons present at the
employing establishment supporting that the incident occurred as alleged. While an injury does
8

Dorothy M. Kelsey, 32 ECAB 998 (1981).

9

Robert A. Gregory, 40 ECAB 478 (1989).

10

Joseph A. Fournier, 35 ECAB 1175 (1984).

11

See Richard A. Weiss, 47 ECAB 182 (1995); John M. Tornello, 35 ECAB 234 (1983).

4

not have to be confirmed by eyewitnesses in order to establish that an employee sustained an
injury in the performance of duty, the employee’s statement must be consistent with the
surrounding facts and circumstances and with his subsequent course of action. The medical
reports do not relate a consistent history of injury.
For these reasons, the Board finds that appellant has not established that the July 15, 2014
incident occurred as alleged. It is not necessary for the Board to consider the medical evidence
regarding causal relationship.12 Appellant has not met his burden of proof in establishing his
claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury on
July 15, 2014 in the performance of duty, causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 26, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

See S.P., 59 ECAB 184 (2007).

5

